I114th CONGRESS2d SessionH. R. 6516IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. O'Rourke (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend the Veterans Access, Choice, and Accountability Act of 2014 to expand eligibility for the Veterans Choice Program of the Department of Veterans Affairs, to establish a minimum period of care or services under such program, and for other purposes. 
1.Expansion of Veterans Choice Program 
(a)Expansion of eligibility for program 
(1)In generalSubsection (b)(2) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— (A)in subparagraph (C)(ii), by striking or; 
(B)in subparagraph (D)(ii)(II)(dd), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph: 
 
(E)is unable to schedule an appointment with the veteran’s primary care physician at the same medical facility of the Department at which the veteran had the most recent appointment with the physician because the physician is no longer employed at such facility. .  (2)Conforming amendmentSubsection (g)(3) of such section is amended by striking or (D) and inserting , (D), or (E). 
(b)Minimum period of care or servicesSubsection (c)(1)(B)(i) of such section is amended by inserting , but not shorter than one year after Secretary.    